952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re LINWOOD BUILDERS, INCORPORATED, Debtor.Michael L. BRAY, Trustee of the Estate of Snowshoe Company,Plaintiff-Appellee,v.LINWOOD BUILDERS, INCORPORATED, Defendant-Appellant.
No. 91-2527.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1991.Decided Jan. 7, 1992.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  (CA-88-41-E, BK-87-65), Robert R. Merhige, Jr., Senior District Judge.
S. Franklin Burford, Elkins, W.Va., for appellant.
Evans L. King, Jr., Steptoe & Johnson, Clarksburg, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and JOSEPH H. YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
Linwood Builders, Inc., appeals the judgment of the district court affirming a judgment of the bankruptcy court in favor of the trustee, the plaintiff in this adversary proceeding arising out of the bankruptcy of the Snowshoe Company.   Our review of the record and consideration of the briefs of the parties discloses that this appeal is without merit.   Accordingly, we affirm the judgment of the district court on the reasoning of both the bankruptcy court and the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.